                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION


Garrin David Smith,                     )                           C/A No.: 6:18-3582-JFA-KFM
                                        )
                          Petitioner,   )
              v.                        )                                   ORDER
                                        )
United States of America,               )
                                        )
                          Respondent.   )
_______________________________________ )

        Petitioner, who is no longer incarcerated or on supervised release, has filed a petition

for a writ of coram nobis pursuant to 28 U.S.C. § 1651 alleging violations of his

constitutional rights. He contends that an improper identity was used to secure his federal

warrants, indictments, and judgments used in 2004 conviction and sentencing. The petitioner

seeks a writ vacating “the process” and overturning his conviction.

        The Magistrate Judge assigned to this action1 has prepared a comprehensive Report

and Recommendation wherein he suggests that the court should not entertain the merits of

the petition and that it should be summarily dismissed without issuance and service of

process. The Magistrate Judge opines that the original sentencing judge, the Honorable



   1
      The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil
Rule 73.02. The Magistrate Judge makes only a recommendation to this court. The recommendation has no
presumptive weight, and the responsibility to make a final determination remains with the court. Mathews
v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo determination of those portions
of the Report to which specific objection is made and the court may accept, reject, or modify, in whole or in
part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge with
instructions. 28 U.S.C. § 636(b)(1).

                                                     1
G. Ross Anderson, Jr., has previously ruled upon the very arguments the petitioner now

advances. The Magistrate Judge takes judicial notice of the multiple prior cases where the

petitioner has brought his argument attacking his conviction in this District and other District

Courts. The Report sets forth in detail the relevant facts and standards of law on this matter,

and the court incorporates such without a recitation.

       The petitioner was advised of his right to file objections to the Report and

Recommendation which was entered on the docket on January 23, 2019. In lieu of specific

objections to the Report and Recommendation, the petitioner filed a motion to stay the

proceedings in this matter “upon the proof of the second element, by waiting [for] resolution

of the State Coram Nobis to the illegality of the proceeding.” The court denied the motion

to stay, but allowed petitioner to provide written proof to this court that such a “State Coram

Nobis” action is actually pending before a judicial officer in the State of South Carolina. The

court also allowed the petitioner 30 additional days to file specific objections to the Report

and Recommendation.

       On February 25, 2019, the petitioner filed a document styled “Objection(s) to the

Report & Recommendation.” Therein, he recites the facts of his case. He does not, however,

specifically object to any of the recommendations laid out by the Magistrate Judge in the

Report. In the absence of specific objections to the Report of the Magistrate Judge, this court

is not required to give any explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Objections must specifically identify the portions

of the Report and Recommendation to which objections are made and the basis for such

                                               2
objections. However, the district court need not conduct a de novo review when a party

makes only general and conclusory objections that do not direct the court to a specific error

in the Magistrate Judge’s proposed findings and recommendations. Orpiano v. Johnson,

687 F.2d 44, 47–48 (4th Cir. 1982). The court must “only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial

Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Attached to the petitioner’s objection memorandum are approximately 76 pages of

state court records including warrants from 2002, witness statements, incident reports, crime

lab reports, and other state court criminal pleadings. These documents appear to relate to the

petitioner’s 2004 conviction. There are no documents specifically referring to a pending writ

of coram nobis before a state judicial officer.

       The Magistrate Judge provides a thorough history of the petitioner’s prior § 2255 and

§ 2241 petitions. The petitioner was sentenced by U.S. District Judge G. Ross Anderson on

March 30, 2005 to 135 months imprisonment and 5 years supervised release. Before

pursuing a direct appeal in this District, the petitioner filed three identical motions pursuant

to 28 U.S.C. § 2255. He also filed two petitions pursuant to 28 U.S.C. § 2241 in the United

States District Court for the Southern District of Mississippi.

       The Magistrate Judge opines, and this court agrees, that the courts in the petitioner’s

earlier cases have already ruled upon the very arguments the petitioner now advances, such

that this court should not re-address the matters absent new information. Moreover, no such

“new information” has been provided by the petitioner after the court granted him an

                                               3
extension of time within which to do so. Regardless, it would be improper for this court to

rule upon matters already adjudicated in this and other Districts.

       After a careful review of the record, the applicable law, and the Report and

Recommendation, the court finds the Magistrate Judge’s recommendation proper and

incorporates it herein by reference. Accordingly, this action is summarily dismissed without

issuance and service of process.

       IT IS SO ORDERED.



                                                         Joseph F. Anderson, Jr.
August 16, 2019                                          United States District Judge
Columbia, South Carolina




                                             4
